Gray, J.
McLaughlin was authorized by Minot, the owner of the land, to sell the buildings, to be removed before the 1st of May, and not put up again in the same town ; and sold them to the defendant on the 22d of April, and informed Minot of the transaction, who received the price, without objecting to the want of like express conditions in that sale. The buildings being sold without the land, and with the manifest intention of all parties to sever them from the land, passed to the defendant, with a right to remove them as personal property within a reasonable time, and to sell them to whom he pleased. Nelson v. Nelson, 6 Gray, 385. Bostwick v. Leach, 3 Day, 476. Hallen v. Runder, 1 Cr., Mees. & R. 266.
The defendant on the 25th of April sold his right in the buildings to the plaintiff, and at the same time gave him notice that Minot was the owner of the land, and that the plaintiff must remove the buildings as soon as he possibly could. To this the plaintiff assented, by replying that he would see Minot and arrange the matter with him, but failed so to do. The question whether the plaintiff could possibly have removed the buildings before the 1st of May was a question of fact, upon which the finding of the judge of the superior court, to whose decision, waiving a trial by jury, the case had been submitted by the parties, is not open to revision in this court. This sale of the defendant’s property in the buildings was a sufficient consideration *465for the money paid by the plaintiff to the defendant; and the plaintiff’s neglect to remove the buildings immediately, or to obtain an extension of time from the owner of the land for their removal, whereby the plaintiff lost the right to remove his property, did not authorize him to recover back the purchase-money.
The objection that the bills of sale of the buildings were not stamped as required by the laws of the "United Stales went to their admissibility in evidence, and is not reserved upon these exceptions. We have therefore no occasion to consider whether these bills of sale of personal property, the first of which only includes a receipt, needed any stamp. Exceptions overruled.